Title: To Alexander Hamilton from Tench Coxe, [15 November 1790]
From: Coxe, Tench
To: Hamilton, Alexander


[Philadelphia, November 15, 1790]
Dear Sir
I send you two books & five papers found in the files relative to Mint & coinage—also the weights of the principal coins of the Nations you mentioned taken from the Bank information. Tomorrow afternoon the Assays are to be made. I have not yet got the copper cost & charges.
I find the old dollar (the best) in Sir I. N.s tables, which is 17.12 gr. valued at 4/6 would make the Dutch Ducatoon of 20.21 gr. worth only 64.414 sterling pence and the new dollars of 17 dwt. 7.8 gr. as by the Bank information makes the ducatoon worth 65.68d—instead of 65.59d.—i.e. ⅙ or ¾ ⅌ Ct.
   
   It may be remarked that the Medium of dollars being (as they are current) more than 17 dwt. 7.8 gr by reason of the several old Kinds, the ducatoon would probably be 65.59 were the medium ascertained.



You will find enclosed a London Price currt. of last year with the prices of Bullion, coins, & courses of Exchange.
I am with great respect   Yr affecte. humble Servant

  T Coxe
  Novr. 15th. 1790

